BLD-199                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-4030
                                  ___________

                              YUWSHA ALWAN,
                                       Appellant

                                        v.

             PAMELA P. DEMBE; LILLIAN H. RANSOM;
          PATRICK F. DUGAN; BARBARA A. MCDERMOTT;
               DISTRICT ATTORNEY PHILADELPHIA;
              RICHARD SAX; ROBERT M. GAMBURG;
       NORMAN SCOTT; JOHN HARKINS; JOSEPH MCDERMOTT;
         SHARIF STREET; MICHAEL GIFFORD; KEVIN LONG;
      CHARLES RAMSEY; HUGH BURNS; JOSEPH C. SANTAGUIDA;
                       DOMINIC J. MANGONI
               ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2-14-cv-04001)
                  District Judge: Honorable C. Darnell Jones, II
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 14, 2015

            Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                          (Opinion filed: May 22, 2015)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Yuwsha Alwan, an inmate, appeals the dismissal of his civil rights lawsuit. We

will affirm.

       Alwan filed suit under 42 U.S.C. §§1981, 1982, 1983, 1985, and 1986 alleging

that he was “falsely accused and convicted of murder, conspiracy and robbery” because:

(1) he never received a copy of the arrest warrant, the search warrant, the probable cause

affidavit, and “any documents related to the extradition agreement”; (2) Robert Gray,

who had confessed to the crime, had recanted any statements implicating Alwan, and had

testified at Alwan’s preliminary hearing and his trial that Alwan was actually innocent;

(3) a Judge improperly denied Alwan’s requests for discovery and delayed his trial date;

(4) Alwan wrote a letter to another Judge, complaining of these purported errors; and (5)

despite Gray’s testimony exonerating him, Alwan was “falsely” convicted. Alwan’s

complaint named as defendants several Judges of the Philadelphia Court of Common

Pleas, prosecutors in the Philadelphia District Attorney’s Office, police officers, and

criminal defense attorneys—all of whom, Alwan alleged, “conspired against his rights”

by “depriv[ing] him of the right to a fair public trial by an impartial jury.” Alwan sought

an order requiring the defendants to “identify, produce and certify . . . any and all




                                              2
documents that either incriminate and/or exonerate [him]” as well as a declaration that his

rights were violated. In addition, Alwan requested that the District Court refer his case to

the United States Attorney for the initiation of criminal charges.

       The District Court dismissed Alwan’s complaint pursuant to its screening

obligations under 28 U.S.C. § 1915A. The District Court concluded that: (1) though

Alwan’s complaint mentioned 42 U.S.C. §§ 1981 and 1982, those statutes have no

application to his claims; (2) Alwan’s claims—that he was maliciously prosecuted,

falsely convicted on fabricated evidence, denied a fair and speedy trial, and denied access

to exculpatory material—are barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994),

see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation)—no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings)—if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.”); (3) to the extent Alwan

alleged claims of false arrest or false imprisonment, and to the extent those claims were

not barred by Heck, see Wallace v. Kato, 549 U.S. 384, 395 n.5 (2007), they are time-

barred by the statute of limitations, see id. at 389, and the one-year statute of limitations

in § 1986; and (4) amendment of his complaint would be futile, see Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               3
       Alwan appealed. We have jurisdiction over his appeal pursuant to 28 U.S.C. § 1291 and

exercise plenary review over the District Court’s dismissal order. See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). We may summarily affirm if the appeal presents no substantial

questions. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       We conclude that there is no arguable basis to challenge the District Court’s

decision to dismiss Alwan’s complaint, for the reasons set forth in the District Court’s

memorandum. We also agree that amendment of his complaint would be futile.

Grayson, 293 F.3d at 108. Accordingly, we will summarily affirm the judgment of the

District Court.




                                                   4